Exhibit 99.1 N e w sR e l e a s e Chesapeake Energy Corporation P. O. Box 18496 Oklahoma City, OK73154 FOR IMMEDIATE RELEASE NOVEMBER 25, 2008 CONTACTS: JEFFREY L. MOBLEY, CFA SENIOR VICE PRESIDENT – INVESTOR RELATIONS AND RESEARCH (405) 767-4763 jeff.mobley@chk.com MARC ROWLAND EXECUTIVE VICE PRESIDENT AND CHIEF FINANCIAL OFFICER (405) 879-9232 marc.rowland@chk.com CHESAPEAKE ENERGY CORPORATION ANNOUNCES CLOSING OF MARCELLUS SHALE JOINT VENTURE WITH STATOILHYDRO OKLAHOMA CITY, OK, NOVEMBER 25, 2008 – Chesapeake Energy Corporation (NYSE:CHK) today announced the closing of its Marcellus Shale joint venture transaction with StatoilHydro (NYSE:STO, OSE:STL).Chesapeake sold a 32.5% interest in its Marcellus Shale assets in Appalachia for $3.375 billion of consideration and retained a 67.5% working interest.The assets included approximately 1.8 million net acres of leasehold, of which StatoilHydro now owns approximately 0.6 million net acres and Chesapeake owns approximately 1.2 million net acres. Chesapeake received $1.25 billion in cash from StatoilHydro at closing and will receive a further $2.125 billion from 2009 to 2012 through StatoilHydro funding 75% of Chesapeake’s 67.5% share of drilling and completion expenditures until the $2.125 billion obligation has been funded.Chesapeake plans to continue acquiring leasehold in the Marcellus Shale play and StatoilHydro has the right to a 32.5% participation in any such additional leasehold. Additionally, Chesapeake and StatoilHydro are evaluating opportunities for their international strategic alliance to jointly explore unconventional natural gas opportunities worldwide. Aubrey K.
